Citation Nr: 0431334	
Decision Date: 11/26/04    Archive Date: 12/02/04

DOCKET NO.  03-09 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim seeking service connection for bilateral hearing 
loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who had honorable active service 
from March 1946 to July 1949.  His second period of service 
from July 1949 to December 1950 was terminated with an 
"other than honorable" discharge.  This case is before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2002 rating decision by the Seattle Office (RO) of the 
Department of Veterans Affairs (VA).  In May 1983 the veteran 
testified at a hearing at the RO; a transcript of that 
hearing is of record. 

Although the RO apparently ultimately found that new and 
material evidence had been received, and denied the claim on 
de novo review, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that the Board 
must make a de novo determination on the issue of whether new 
and material evidence has been received sufficient to reopen 
a finally disallowed claim.  See Barnett v. Brown, 83 F.3d 
1380, 1384 (Fed. Cir. 1996).  The issue has been 
characterized accordingly.

On his September 2002 Notice of Disagreement and his March 
2003 Form 9 the veteran appears to be seeking to reopen a 
claim of service connection for tinnitus.  This matter is 
referred to the RO for any appropriate action.  

The matter of entitlement to service connection for hearing 
loss based on de novo review is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action on your part is required.


FINDINGS OF FACT

1.  In an October 1984 decision the Board denied service 
connection for defective hearing essentially based on a 
finding that such disability was not shown to be related to 
service. 

2.  Evidence added to the record since the October 1984 Board 
decision includes competent evidence which tends to relate 
the veteran's bilateral hearing loss to his duties in 
service, and is so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has been received; and a claim of 
entitlement to service connection for bilateral hearing loss 
may be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (effective prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

There was a significant change in the law during the course 
of this appeal.  On November 9, 2000, the President signed 
into law the Veteran's Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA have been published at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies in the instant case.  However, as the decision below 
constitutes a full grant of the portion of the claim being 
addressed, the appellant is not prejudiced by Board review at 
this point, and there is no need to belabor the impact of the 
VCAA at this point.  

II.	Factual Basis

Evidence of record in October 1984

Service Medical Records (SMR's), pertaining to the veteran's 
first period of service, including March 1946 entrance and a 
July 1949 separation examination reports, are negative for 
any complaints, treatment, or diagnoses for hearing loss.  A 
separation report dated in November 1950 (from the second 
period of service, which is non-qualifying service for 
compensation) shows that his hearing was 15/15 bilaterally.  
Tacoma, WA VA Medical Center (VAMC) treatment records show 
that bilateral sensorineural hearing loss was diagnosed in 
December 1977.  It was noted that the veteran had 
occupational noise exposure, a history of alcohol abuse, and 
elevated blood pressure.  In March 1978, a six-month history 
of bilateral high frequency hearing loss was noted.  April 
1978 internal auditory canals tomograms revealed normal 
internal auditory canals with somewhat hazy mastoids, 
possibly anatomic, but raising the question of inflammatory 
disease.  

An April 1982 treatment record from Dr. F.G., a private 
physician, shows an impression of severe otitis media, 
improving, and unchanged facial paralysis.  There were fluid 
behind the left tympanic membrane and scar tissue on the 
right tympanic membrane from a recent rupture.  On June 1982 
VA ear, nose, and throat examination, ear canals were clear, 
eardrums were intact, and middle ears were clear.  An April 
1983 letter from Dr. K.C. included an impression of facial 
nerve dysfunction secondary to inflammation of the nerve 
within the middle ear.  

At a May 1983 RO hearing, the veteran testified that his 
hearing loss was due to radio noise exposure while serving as 
a Navy radio operator.  He attested that the Weyerhaeuser 
Company did not hire him due to a 1950 audiological 
evaluation.  

Evidence added since October 1984

April 2001 treatment records from VAMC in Puget-Sound note 
that in regards to the veteran's hearing the asymmetry was 
"most likely attributed to headset configuration as a radio 
operator during WWII/noise [history] as a mechanic."  In 
February 2002 Puget-Sound VAMC treatment records, it was 
noted that the veteran recently recovered from ear infections 
in both ears.  

September 2001 records from Dr. G.R., a private physician 
show mild to moderately severe high frequency hearing loss in 
his left ear and moderate to severe high frequency 
sensorineural hearing loss in his right ear.  

On March 2002 VA audiological evaluation, the veteran was 
found to have severe high frequency sensorineural hearing 
loss in the right ear and a mild to moderately-severe 
sensorineural hearing loss in the left ear.  The examiner 
noted that the veteran was exposed to combat (WW II and 
Korea), occupational noise as a mechanic, and recreational 
noise (hunting).  

III.	Criteria and Analysis

The decision of the Board in October 1984 denying service 
connection for defective hearing is final.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  Under 38 C.F.R. § 
3.156(a), "new and material evidence" means evidence not 
previously submitted to agency decision makers which bears 
"directly and substantially" upon the specific matter under 
consideration.  Such evidence must be neither cumulative nor 
redundant, and, by itself or in connection with evidence 
previously assembled, must be "so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).  [An amended version of 38 C.F.R. § 3.156(a) is 
effective only for claims filed on or after August 29, 2001.  
It does not apply in the instant case, as the petition to 
reopen was filed in June 2001.  66 Fed. Reg. 45620-45630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.156(a)].

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence received since October 1984 is new, as it was 
not previously of record.  Since it (especially the April 
2001 opinion by a VA audiologist) relates the veteran's 
hearing loss to service, it is material to the matter at 
hand.  Since it is competent evidence (as it is an opinion by 
an audiologist), and addresses the specific basis for the 
prior denial of the claim, it is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  Hence, it is both new and material, and the claim 
must be reopened. 
ORDER

The appeal to reopen a claim of service connection for 
bilateral hearing loss is granted.


REMAND

Although the April 2001 audiologist's opinion related the 
veteran's hearing loss to service, it appears that the 
audiologist did not have familiarity with the veteran's 
records.  Notably, the audiologist referred to the veteran's 
World War II combat history, while the veteran's active 
service did not include any during World War II.  
Furthermore, the veteran's second period of service may not 
be considered in establishing service connection, as his 
discharge from that period of service was not under honorable 
conditions.  Finally, the opinion-giver appears to not have 
been aware of intervening factors (occupational noise as a 
mechanic, recreational noise as a hunter, and alcohol abuse) 
to which the hearing loss could also be attributed.
 
And while the veteran has been provided some notice of the 
VCAA in a letter in February 2002, it does not appear that 
the notice was in accordance with all applicable guidelines.  
He was not advised to submit everything in his possession 
pertinent to his claim.  Furthermore, he was advised to 
submit the requested evidence within 30 days, and was not 
advised that evidence received within a year would be 
considered.  Since this case is being remanded anyway for 
additional development and to correct a procedural defect, 
the RO must take this opportunity to ensure that VCAA notice 
is in full compliance with established guidelines.  

Accordingly, this case is REMANDED for the following:

1.  The veteran should be provided 
notice of the VCAA that is in full 
compliance with the statutes, 
implementing regulations, and precedent 
interpretative decisions of the United 
States Court of Appeals for Veterans 
Claims.  He must specifically be 
advised to submit everything in his 
possession pertinent to the claim.  He 
and his representative should have the 
opportunity to respond.  

2.  Thereafter, the RO should arrange for 
the veteran to be examined by an 
otolaryngologist to ascertain the likely 
etiology of his current bilateral hearing 
loss.  The veteran's claims folder must 
reviewed by the examiner in connection 
with the examination.  The physician 
should examine the veteran, review the 
claims file, including all evidence 
recently added to the file, and opine 
whether it is at least as likely as not 
that the veteran's current hearing loss 
disability is related to his service from 
March 1946 to July 1949, rather than 
other, intervening, factors.  The 
examiner should fully explain the 
rationale for any opinion given.  

3.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate SSOC and give 
the veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  


	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



